690 S.E.2d 263 (2010)
In the Interest of I.B., a child.
No. A10A0635.
Court of Appeals of Georgia.
March 22, 2010.
*264 Joseph W. Jones Jr., for Appellant.
Brian William Pettersson, for Appellee.
JOHNSON, Presiding Judge.
I.B. was adjudicated delinquent after the juvenile court found he had committed an act that, had he been an adult, would have supported a conviction for aggravated assault.[1] I.B. appeals, contending that the evidence was insufficient to support an adjudication of delinquency. We disagree and affirm.
In considering a challenge to the sufficiency of the evidence supporting an adjudication of delinquency, we construe the evidence and every inference from the evidence in favor of the juvenile court's adjudication to determine if a reasonable finder of fact could have found, beyond a reasonable doubt, that the juvenile committed the acts charged.[2]
The standard of review on appeal in a case of adjudication of delinquency is the same as that for any criminal case,[3] and we do not weigh the evidence or determine witness credibility.[4]
So viewed, the evidence shows that I.B. stabbed and slashed at one of his classmates with an ink pen. I.B. admitted to fighting with the classmate, but he points to inconsistencies in the evidence as to whether he was holding a pen during the fight and as to whether he used the pen as a weapon. However, the victim testified that I.B. tried to stab him with the pen, a witness testified that she saw I.B. scratch at the victim with a pen, and the responding police officer testified that the victim had a puncture wound on his head and scratches that appeared to have been made by a pen. Despite any inconsistencies in the evidence, we must construe the evidence to support the trial court's findings.[5] Accordingly, the evidence was sufficient to enable the juvenile court to find that I.B. committed an act that, had he been an adult, would have supported a conviction for aggravated assault.
Judgment affirmed.
MILLER, C.J., and PHIPPS, J., concur.
NOTES
[1]  OCGA § 16-5-21(a)(2).
[2]  In the Interest of T.T., 236 Ga.App. 46(1), 510 S.E.2d 901 (1999).
[3]  Id.
[4]  In the Interest of T.N., 254 Ga.App. 330, 331, 562 S.E.2d 374 (2002).
[5]  See In the Interest of A.Z., 301 Ga.App. 524, 531 (2)(b), 687 S.E.2d 887 (2009).